Title: To George Washington from Burgess Ball, 31 August 1793
From: Ball, Burgess
To: Washington, George



Dear sir,
Mount Vernon—31st Aug: 93.

On our way to Loudon &c. we arrived here today—Everythg abt here, from the late rains, seem to look smiling, and from what I’ve seen as I rode along, you’re not suffer’d for rain anythg like so much as abt Fredericksbg.

I have brot with me two Bush: of Early Wheat, and wish I cou’d have brot for you much more, for ’tho a good deal may be got in Fredericksbg, no opportys offer to this part of the Country, except by the Stage.
 From the Accot I’ve had of this wheat, it has this Year turn’d out a great Increase, & free from the Rott or Rust, whilst the common kind, on the same Land, has turn’d out little or nothg. We shall proceed for Loudon & Berkley on Sunday, as I am myself very unwell (havg been very sick with the Ague &c.) & hope to gain strength by travelling. ’Tho I’m satisfyed Politics must, to you, be troublesome, yet I can’t help touchg upon them—The Conduct of Genet has lately been the general Topic, and among all with whom I’ve been, he is very much censured, whilst the part you’ve persued has been as much applauded—There will in all Governments be disconte[nt]ed, mischievous, wicked men, and, as we know there are many, who even endeavour to ridicule our Creator & Redeemer, it cannot be expected that the best of men can remain free from their attempts. I hope you’ll excuse this liberty. I mentd to Mrs Lewis &c. that, from your last Letter, ⟨I⟩ conciev’d you wou’d be able to pay so little attention to your Int. here, that you wou’d endeavour to get a man perfectly qualifyed to manage for you, and they said they thot it was the best way, so that no kind of disappointmt, or injury to any of their feelings, have taken place. I hope you have got a Person to take Charge agreeable to your Wishes.
Fanny & Childn are hearty & join in best respects to Mrs Washington. & I am, Dr sir, yr Affect. Hble servt

B: Ball

